Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In response to the Communication dated June 18, 2021, claims 1-21
are active in this application.
Specification

If there are cross-reference to related applications, please include the 

respective patent numbers, if known.

Information Disclosure

The IDS filed June 18, 2021 has been considered.

 
Drawings

The drawings filed June 18, 2021 have been approved.


Allowable   Subject   Matter

Claims 1-21 are allowable over the prior art of record.
The following is an Examiner's statement of reasons for the indication of
allowable subject matter: the prior art of records does not show (in addition to other elements in the claim) the following:
-with respect to claim 1, the primary memory cell portion of that split-gate memory cell is configured to store a data state that is accessible through a read operation during normal operation of the memory and a data state of the assist memory cell portion of that split-gate memory cell is configured to be inaccessible through the read operation during normal operation of the memory; a plurality of primary access lines, wherein each primary access line of the plurality of primary access lines is connected to a control gate of the primary memory cell portion of a respective split-gate memory cell of each string of series-connected split-gate memory cells of the plurality of strings of series-connected split-gate memory cells; and a plurality of assist access lines, wherein each assist access line of the plurality of assist access lines is connected to a control gate of the assist memory cell portion of its respective split-gate memory cell of each string of series-connected split-gate memory cells of the plurality of strings of series-connected split-gate memory cells.
-with respect to claim 11, a controller for access of the array of memory cells; wherein, during an erase operation on the plurality of strings of series-connected split- gate memory cells, the controller is configured to cause the memory to: actively bias each primary access line of the plurality of primary access lines while applying an erase voltage to each string of series-connected split- gate memory cells of the plurality of strings of series-connected split-gate memory cells; and electrically float each assist access line of the plurality of assist access lines while applying the erase voltage to each string of series-connected split-gate memory cells of the plurality of strings of series-connected split-gate memory cells.
-with respect to claim 16,  during a read operation on a selected split-gate memory cell of a particular string of series-connected split-gate memory cells of the plurality of strings of series-connected split-gate memory cells, the controller is configured to cause the memory to: apply a first voltage level to a selected primary access line of the plurality of primary access lines that is connected to the control gate of the primary memory cell portion of the selected split-gate memory cell, wherein the first voltage level is configured to selectively activate the primary memory cell portion of the selected split-gate memory cell depending upon its data state; apply a second voltage level to a selected assist access line of the plurality of assist access lines that is connected to the control gate of the assist memory cell portion of the selected split-gate memory cell, wherein the second voltage level is configured to deactivate the assist memory cell portion of the selected split-gate memory cell; and apply a third voltage level to an unselected assist access line of the plurality of assist access lines that is connected to the control gate of the assist memory cell portion of an unselected split-gate memory cell of the read operation, wherein the third voltage level is configured to activate the assist memory cell portion of the unselected split-gate memory cell.
Any comments considered necessary by applicant must be submitted no
later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
                            
Conclusion

Any inquiry Concerning this communication or earlier communications
from the examiner should be directed to Michael T. Tran whose   telephone   number   is   (571) 272-1795.
Any inquiry of a general nature or relating to the status of this application
should be directed to Group receptionist whose telephone number is (571) 272-1650.

/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        August 27, 2022